DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 12-24 in the reply filed on 25 April 2022 is acknowledged.  The traversal is on the ground(s) that “the claims of each group share a common linkage and could be examined together without substantial additional burden” [Reply, p. 10]. This is not found persuasive because an additional burden arises from the structural differences between the non-elected meniscus-drag applicator and the elected coating solution applicator. These inventions require different search strategies or queries, the prior art applicable to one invention may not likely be applicable to the other invention, and the patentability issues associated with, and evolving as a result of, searching the structurally different inventions differ.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 April 2022.
Information Disclosure Statement
The information disclosure statements filed 03 February 2021, 05 March 2021, and 13 December 2021, have been considered by the Primary Examiner.
Drawings
The drawings filed 30 September 2021 are noted and are acceptable for examination purposes.
Specification
The abstract of the disclosure is objected to because it fails to recite process steps.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: The cross-reference to related applications should be amended to reflect that US 2018/0145628 A1 has issued as US 10,574,180 B2 and that application number 15/129,403 has been abandoned.  
Appropriate correction is required.
Claim Interpretation
In the claims, it is the Primary Examiner’s position that the term “nanostructured” is definite. When read in light of the specification, this term is interpreted as meaning that the film contains a nano-scale structure, e.g., silica and having a nano-scale thickness [0052].    
In the claims, it is the Primary Examiner’s position that the term “performance enhancement” is definite. While broad, this term is interpreted as meaning any improvement in any property (e.g., reflectance) over a surface not treated according to the claimed process.
In the claims, it is the Primary Examiner’s position that the term “thin film” is a recognized term of art. See, for example, Chopra et al. “Thin-Film Solar Cells: An Overview.” Prog. Photovolt: Res. Appl. 2004; 12:69-92 at p. 72.
Claim Objections
Claim 12 is objected to because of the following informalities:  
(i)	Lines 18-20 of claim 12 should read - - wherein the at least one or more ing mechanisms is oriented in such a way as to ensure that the applicator remains engaged with the sloped outdoor panel surfaces and does not slide off - -.  
(ii)	In clause (E)(ii) of claim 12, the period should be replaced with a comma.
(iii)	For clarity, the Primary Examiner suggests that the two instances of the phrase “various solvents,” in claim 12, should read simply “solvents.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 12, in clauses (B)-(D) the term “using” is indefinite as the nature and extent of the claimed use is unclear. For example, the phrase “using a temperature sensor for sensing the temperature of the sloped outdoor panel” is indefinite because the “using…for” construction does not actually require a specific action take place. The Primary Examiner suggests replacing “using” with active language such as - - with a temperature sensor - - .
With respect to claim 19, “the one or more meniscus drag deposition mechanisms” lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14 & 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0008022 A1 in view of US 2013/0306106 A1 and US 2015/0276989 A1.
With respect to claim 12, US 022 teaches a process for forming a performance-enhancing thin-film coating on outdoor panel surfaces (“installed photovoltaic panels…in outdoor environments”) [abstract]. Said panel surfaces are “part of an existing outdoor…array” [claim 1]. The process comprises depositing a performance-enhancement coating solution onto at least a portion of the array of outdoor panel surface using a coating applicator [0092-0094]. The coating applicator comprises:
a coating applicator mechanism to deposit the coating solution on the surface of the panel surfaces [0008];
a pump in fluidic communication with the applicator mechanism and a coating solution reservoir through one or more tubes or channels [0041];
a means for moving (see motor 104 or motor 1104) the coating applicator mechanism across the surface of the panel surfaces during one or more coating passes [0094] across the surface of the outdoor panel surfaces [Figs. 1 & 11; 0038, 0089];
a rolling mechanism (see wheel 102 or wheel 1105) to move the applicator across the surface of the panel surfaces [Figs. 1 & 11; 0038, 0089].
US 022 further teaches: a temperature sensor for sensing the temperature of the surface of the panel surfaces [0061, 0066, 0083]; and a sensor for sensing reflected light (see sensor 1003, reflectance sensor 1102) from the performance-enhancing thin film coating after it is deposited on the outdoor panel surfaces [Figs. 10-11, 0066, 0089]. The sensor for sensing reflected light detects a red shift in the reflectance spectrum which is relative to the thickness of the applied coating film [0087, 0091] and the speed is adjusted to obtain the desired thickness of applied coating film [0091]. 
US 022 does not explicitly teach: 
(i)	that the outdoor panel surfaces are sloped; 
(ii)	that the roller mechanism is oriented in such a way as to ensure that the  applicator remains engaged with the sloped outdoor panel surfaces and does not slide off; 
(iii)	a mechanical extension device that enables the at least one or more coating solution mechanisms to run off at least one end of at least one of the surfaces of the sloped panels, wherein the mechanical extension device may or may not be integrated with the coating applicator;
(iv)	that the performance-enhancement solution comprises various solvents, partially polymerized siloxanes, and silica, and is deposited with a wet film thickness ranging from 5-100 microns;
(v)	that the wet film forms a nanostructured thin-film comprising nanostructured silica and ranging in thickness from 50-250 nm with a porosity gradient dependent at least in part on the evaporation rates of the various solvents; and
(vi)	that adjustments to the concentration of the various solvents, partially polymerized siloxanes, and silica in the performance-enhancement solution and adjustments to the speed of the coating applicator mechanism enables the nanostructured thin film to be tuned for a desired porosity gradient, optical characteristics, and durability characteristics.
With respect to (i), it is well known in the photovoltaic/solar panel art that arrays of such panels are frequently oriented at an angle with respect to the ground (i.e., sloped) in order to provide for maximum exposure of the panel to the sun. Consequently, it is the Primary Examiner’s position that US 022’s disclosure of an existing outdoor solar panel array [claim 1] is inclusive of a sloped array.
With respect to (ii) and (iii), in the same field of endeavor of mounting onto a solar panel, US 106 teaches a main frame (114) comprising wheels (126, 132, 133; roller mechanisms) oriented in a manner that allows the frame to move along a solar panel row (111) so that a connected (integrated) cleaning apparatus (124) remains engaged and does not slide off [Figs. 1 & 6; 0028-0029]. US 106 additionally teaches that the main frame extends beyond one of the ends of the solar panel rows [Fig. 1; 0027; 0040]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the main frame of US 106 into the coating applicator of (e.g., coating applicator heads 103 on carriage 101) US 022. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of ensuring that the coating applicator remains attached to the panel(s) it is coating and is able to coat the entirety thereof.
Returning again to (i), US 106 clearly illustrates a solar panel array surface that is sloped and can be part of an existing solar park [Fig. 2; 0010]. Consequently, if the disclosure of US 022 alone is not inclusive of sloped solar panel array surfaces, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, based on the combination of US 022 and US 106, to have utilized the apparatus of this combination to coat a sloped surface, as the apparatus possesses means for securing it to the sloped surface and preventing it from sliding off. One of ordinary skill in the art would have been motivated to do so as a means of ensuring that the performance-enhancing coating can be applied to existing solar arrays, disclosed as desirable [US 022, claim 1 & US 106, 0010].  
With respect to (iv), US 022 teaches that the process is used to apply an anti-reflective coating (ARC), but does not specify the specific composition of the ARC. It is the Primary Examiner’s position, then, that the method is capable of applying any known, suitable ARC. US 989 teaches a low temperature-curing ARC composition for application to solar panels in the field [0012-0013, 0053, 0055]. The composition comprises solvents [0039], partially polymerized siloxane (e.g., base-catalyzed tetramethyl orthosilicate), and silica nanoparticles [0044-0052]. The liquid coating layer is less than or equal to 20 microns, which overlaps the claimed range of 5-100 microns. Overlapping ranges are prima facie obvious. MPEP 2144.05(I). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize, as the ARC in the process of US 022 in view of US 106, the ARC of US 989. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of providing an ARC having improved optical performance, increased abrasion resistance, and improved moisture degradation performance [0062-0068]. One of ordinary skill in the art would have had an expectation of successfully utilizing the ARC in this process as US 989 discloses application to solar panels in the field [0012-0013, 0053, 0055] by a variety of methods, including spray-coating, dip coating, roller coating, and brush coating [0011].
With respect to (v), US 989 discloses a dry film thickness of 50-250 nm [0058]. US 989 further discloses a film that is non-compositionally uniform across its thickness [0009]. While US 989 does not explicitly disclose that the gradient is dependent at least in part on solvent evaporation rate, this is inherent. US 989 discloses a sol-gel process catalyzed by basic solvents. The longer the basic solvents are present to catalyze, the denser the sol-gel coating.
With respect to (vi), US 989 discloses: “Optical, mechanical and chemical properties may be tuned by adjustment of the formulation of the wet coating solution” [abstract]. US 989 further discloses: “…the inventive optical energy transmission enhancement coating can be prepared with a range of predictable hydrophobicity and abrasion resistance, by variation of the concentration of at least one of the coating precursors in the coating solution formulation, as well as the curing treatment. Preferably the concentration of siloxane can be varied to produce predictable changes in the hydrophobicity and durability of the inventive coating” [0010-0011]. Finally, US 989 teaches: “The tunable coating property aspect of the instant invention may be derived in part through variations in the deposition process, preferably by varying the thickness of the coating. The tunable coating property aspect of the instant invention may be derived in part from variation of the final composition of the coating, which in turn is determined by the relative amounts of precursors in the wet coating precursor solution, or precursor ratio, can be selected from a continuum of precursor ratios disclosed herein to produce desired coating characteristics. Preferably, the concentration of the siloxane component is changed to yield desired properties. Siloxanes or hardcoats are available through a variety of manufacturers. An example of a hardcoat is poly dimethyl siloxane (PDMS) and derivatives” [0025]. US 022 also teaches adjustment of the speed of the coating applicator based on film thickness (and, consequently, the tuned properties thereof) and temperature [0044, 0078, 0082-0084].
With respect to claim 13, US 022 teaches: “As an example, a red shift in the reflectance spectrum may indicate that the film is too thick. …The command signals may command the motor to slow down, since the film thickness decreases at slower speeds of the mobile coating apparatus” [0091].
With respect to claim 14, US 022 teaches: “The coating applicator mechanisms comprise a means to deposit the coating solution on the surface substrate…including…spray heads…” [0008].
With respect to claim 16, while not specified, it would have been obvious to one of ordinary skill in the art to mount the applicator mechanisms on opposite sides of the applicator in order to achieve maximum area coverage with the coating material.
With respect to claims 17 and 18, US 022 discloses utilizing algorithms to control movement of the coating device, including speed, trajectory, etc. [0091, 0092-0094]. It is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art to control the speed, direction, number of coating passes, etc. in order to achieve the desired coating.
With respect to claim 19, US 022 teaches that the applicator may be manually engaged/disengaged with the surface or that the coating applicator may be retracted/deployed [0092].
With respect to claim 20, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless such concentration is critical. MPEP 2144.05(II)(A).
With respect to claim 21, it is the Primary Examiner’s position that the porosity of the ARC is a result-effective variable affecting the AR properties thereof. As noted above, US 989 teaches that the coating is tunable, consequently, it would have been obvious to optimize the concentration gradient by routine experimentation, absent evidence to the contrary. MPEP 2144.05(II)(A).
With respect to claim 22, US 989 teaches ΔT of up to 4% between 500 and 600 nm, and a minimum of 3% elsewhere, with an average gain in transmittance of 3.65% [0062].
With respect to claim 23, US 989 teaches abrasion testing with 2000 strokes of a brush meeting ASTM D2486 standards with 500g force over the coating [0065]. The data show only a 0.3% average decrease in the transmission of light after completion of the test [0066].
With respect to claim 24, as noted above US 022 teaches an ARC [0092] and US989 teaches that the coating is an ARC [e.g., title].
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0008022 A1 in view of US 2013/0306106 A1 and US 2015/0276989 A1, as applied to claim 14 above, further in view of US 4,887,771 A.
The combined teaching of US 022, US 106, and US 989 is detailed above. This combination of references does not explicitly disclose that the spray system comprises a wind shield to help prevent wind from interfering with uniform spray deposition of the coating solution onto the one or more sloped outdoor panel surfaces.
US 771 teaches a liquid sprayer comprising a wind shield (56) which surrounds a plurality of spray nozzles (48) on a pair of manifolds (44/46) [Figs. 1 & 3; 2:45-60]. Consequently, it would have been obvious to one of ordinary skill in the art to further modify the process of US 022, US 106, and US 989 so as to incorporate a wind shield to prevent wind from interfering from spray deposition of the coating material. One of ordinary skill in the art would have been motivated to so in particular by the disclosure of US 022, US 106, and US 989, noted above, of application to existing panels outdoors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
28 July 2022